Citation Nr: 1439477	
Decision Date: 09/04/14    Archive Date: 09/09/14

DOCKET NO.  09-30 353	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUE

Entitlement to service connection for a bilateral foot disorder, to include as residuals of cold injury.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

S. Delhauer, Associate Counsel



INTRODUCTION

The Veteran served on active duty from April 1978 to October 1985.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina.

In the February 2008 rating decision, the RO also denied a claim of entitlement to service connection for a back disability.  In July 2008, the Veteran submitted a notice of disagreement in which he expressed disagreement only with the denial of service connection for a bilateral foot disorder.  Accordingly, the Veteran did not perfect an appeal of the issue of entitlement to service connection for a back disability, and that issue is not currently before the Board.

In his August 2009 substantive appeal and a September 2011 statement, the Veteran requested a hearing before the Board.  However, in November 2012 the Veteran submitted a statement indicating he wished to withdraw his hearing request.  Accordingly, the Veteran's hearing request is withdrawn.

This matter was remanded by the Board in October 2013 for further development.

This is a paperless appeal located on the Veterans Benefits Management System (VBMS).  Documents contained on the Virtual VA paperless claims processing system include VA treatment records from the Pensacola Joint Ambulatory Care Center dated December 2011 to August 2013, and a June 2014 VA Form 21-22.  Other documents are duplicative of the evidence of record.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


	(CONTINUED ON NEXT PAGE)

REMAND

In accordance with the Board's October 2013 remand instructions, the Veteran was afforded a VA examination in November 2013.  The Veteran reported to the examiner that while stationed in Germany in 1983, he was hospitalized and treated for two days, and told he had frostbite.  See also November 2007 Authorization and Consent to Release Information to VA (lists "Bittenburg Air Force Base" in Germany as a source of treatment for his feet in 1984).  The Veteran's service treatment records do not contain any hospital records from 1983 or 1984 regarding an admission for cold injury to the Veteran's feet.  On remand, the AOJ should make appropriate efforts to obtain any outstanding treatment records, to include any hospital reports from a hospital in Germany.

Further, the Veteran reported to the November 2013 VA examiner that he sought treatment at the Pensacola VA Medical Center in 1988 for numbness in his feet.  VA treatment records associated with the evidentiary record begin in August 2006.  On remand, the AOJ should obtain all of the Veteran's VA treatment records.

In the October 2013 remand, the Board instructed the VA examiner to identify the nature of all of the Veteran's bilateral foot disorders, and to opine whether they are at least as likely as not related to service, "to include the possible cold weather injury in April 1980 as well as [the] Veteran's assertions that he was exposed to cold weather injury in 1984."  Although the November 2013 VA examiner noted the Veteran's reports of a cold injury to his bilateral feet in Germany in 1983, she did not address the Veteran's contentions when she opined that there was insufficient evidence to warrant or confirm a diagnosis of acute or chronic cold weather injury to the bilateral feed and/or residuals.  The examiner cited only to the April 1980 instance of possible cold weather injury documented in the Veteran's service treatment records, and noted that the rest of the Veteran's service treatment records and immediate post-service medical records are silent for a cold injury.  The November 2013 VA examiner cited almost exclusively to the lack of documentation in the Veteran's service treatment records as her rationale for her opinions with regard to all of the Veteran's diagnosed bilateral foot disorders.  When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  

Further, the November 2013 VA examiner noted the Veteran's diagnosis of diabetic peripheral neuropathy of the bilateral lower extremities, but her examination report is unclear as to whether the VA examiner attributed the Veteran's reported symptoms in his bilateral feet solely to the diabetic neuropathy.  The Board notes that the Veteran's VA treatment records include an assessment of "neuropathy[:] diabetic vs. frostbite vs. back[-]related."  See, e.g., May 2013 Primary Care Note.  Further, in a May 2012 Primary Care Note, the VA physician noted that the burning in the Veteran's feet has been alternatively attributed to frostbite and/or diabetes, and noted that the Veteran's report of the burning beginning in service pre-dates the diabetes diagnosis in 2006.  On remand, the AOJ should obtain an addendum opinion from the November 2013 VA examiner addressing the nature and etiology of the Veteran's bilateral foot disorder(s).

Accordingly, the case is REMANDED for the following action:

1. The AOJ should request any additional service treatment records including, specifically, hospital records for the Veteran's treatment at a military hospital in Germany in 1983 or 1984 from the appropriate records repository.  (See the Veteran's Service Personnel Records for his unit information during that time period.)  Efforts to obtain these records should be documented in the evidentiary record.

The AOJ must perform all necessary follow-up indicated, including to contact the service department for assistance.  If the records are not available, the AOJ should make a formal finding of unavailability, advise the Veteran and his representative of the status of his records, and give the Veteran the opportunity to obtain the records on his own.

2. The AOJ should obtain all outstanding VA treatment records, to include all treatment prior to August 2006, including from Pensacola in 1988.  All obtained records should be associated with the evidentiary record.

3. After the above development has been completed, and after any records obtained have been associated with the evidentiary record, obtain an addendum opinion from the November 2013 VA examiner.  If the examiner is no longer available, obtain an opinion from another appropriate examiner to determine the nature and etiology of the Veteran's current bilateral foot disorder(s).  The evidentiary record, including a copy of this remand, must be made available to and reviewed by the examiner.  The addendum opinion must include a notation that this record review took place.  It is up to the discretion of the examiner as to whether a new examination is necessary to provide an adequate opinion.

After the record review, and examination of the Veteran if deemed necessary by the examiner, the VA examiner is asked to respond to the following inquiries:

a) Identify the nature of all of the Veteran's bilateral foot disorders.  Identify whether the Veteran has a current diagnosis of bilateral pes planus, and/or residuals of a cold injury.

The examiner should specifically address the notations in the Veteran's VA treatment records of frostbite, diabetic neuropathy, and/or radiculopathy related to the Veteran's back as possible causes of the Veteran's foot symptoms, including pain, numbness, tingling, and burning.

b) Is it at least as likely as not (i.e. probability of 50 percent or greater) that any identified bilateral foot disorder, other than pes planus, was either incurred in, or is otherwise related to, the Veteran's active duty service?

For the purposes of the opinion being sought, the examiner should specifically address the April 1980 notation of a possible cold weather injury in the Veteran's service treatment records, the Veteran's assertions regarding a cold weather injury to his feet in Germany in 1983 or 1984, as well as his assertions of experiencing foot symptoms including numbness, pain, and burning since service. 

c) If the Veteran has a current diagnosis of bilateral pes planus, the examiner should provide a medical opinion whether the Veteran's pre-existing pes planus clearly and unmistakably underwent no permanent increase in severity as a result of active service.

The complete rationale for all opinions should be set forth.  The examiner is advised that the Veteran is competent to report his symptoms and history.  Such reports, including those of continuity of symptomatology, must be acknowledged and considered in formulating any opinion.  If the examiner rejects the Veteran's reports, the examiner must provide an explanation for such rejection.

If the examiner cannot provide an opinion, the examiner must confirm that all procurable and assembled data and information was fully considered, and provide a detailed explanation for why an opinion cannot be rendered.

4. The AOJ should conduct any other development deemed appropriate.

5. After the above development has been completed, adjudicate the claim.  If the benefit sought remains denied, provide the Veteran and his representative with a supplemental statement of the case, and return the case to the Board.


	(CONTINUED ON NEXT PAGE)



The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



